Citation Nr: 0701183	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  00-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
trauma.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 2002 of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefits 
sought on appeal.   

In August 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a) (2).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. § 
7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in November 2003, the 
Board remanded the case to the RO for further development.  

In a July 2005 decision, the Board denied the claims on 
appeal here as well as two other claims on appeal at that 
time, of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and for angina.  
 
The veteran appealed the July 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
with respect to the claims for service connection for 
residuals of a neck trauma, a low back disorder, and for a 
low back disorder.  The veteran did not contest the denial of 
service connection for PTSD or for angina.  In October 2006, 
while this case was pending at the Court, VA's Office of 
General Counsel and appellant's attorney representative filed 
a Joint Motion requesting that the Court vacate the Board's 
July 2005 decision with respect to the claims for service 
connection for residuals of a neck trauma, a low back 
disorder, and for a low back disorder.  In November 2006, the 
Court issued an Order vacating the July 2005 Board decision 
regarding those three claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In November 2006, the Court issued an Order, which vacated 
the Board's July 2005  decision that denied service 
connection for residuals of neck trauma, a low back disorder, 
and peripheral neuropathy; and remanded the case to the Board 
for compliance with instructions in the Joint Motion.  In the 
Joint Motion adopted by the Order, the parties agreed that a 
remand was necessary for the following reasons.  

The parties agreed that a remand was required in order for 
the Board to ensure that VA met its duty to assist the 
appellant in seeking certain records.  Central to the 
veteran's claim is the assertion that his claimed disorders 
(residuals of neck trauma, low back disorder, and peripheral 
neuropathy) resulted from an injury in service in the summer 
of 1957, due to a malfunction of a training ejection seat.  
The parties noted that VA had requested morning reports from 
the National Personnel Records Center (NPRC) in November 
2002, presumably to help in finding any information that 
would indicate the asserted injury and/or malfunction of the 
ejection seat.  The parties noted that a response from the 
NPRC in December 2002 indicated that additional "allegation 
information" would be needed before NPRC could search for 
the requested records.  The parties noted that apparently VA 
did not subsequently follow up with the NPRC in attempts to 
obtain the previously requested morning reports.  The parties 
agreed that an additional attempt should be made to obtain 
the requested morning records.   

The Board notes in this regard that on review of the record, 
a subsequent request was made in March 2004.  At that time, 
the RO requested morning reports of the 3506th Pilot Training 
Squadron, Air Force Base at Greenville, Mississippi, from 
June to July 1957.  The RO informed NPRC that the RO did not 
have additional organizational information for the veteran.  
The RO requested that NPRC provide a negative response if 
there were no records available.  

NPRC responded in May 2004, stating that the search made of 
the morning reports from the 3506th Pilot Training Squadron 
from June 1, 1957 to July 31, 1957 were mailed; and that no 
other entries were located pertaining to the veteran.  
Transmitted with the response were two copies of a Morning 
Report dated June 1, 1957.  A review of that document 
provides no indication of any ejection seat malfunction or 
related injury.  

However, as the RO did not provide additional "allegation 
information"-details of the asserted incident-an 
additional request to NPRC should be made which includes 
details of the asserted incident involving a malfunction of 
an ejection seat. 

The parties also agreed that VA should request certain 
maintenance records relevant to the veteran's claim.  The 
parties agreed that VA should attempt to obtain associated 
maintenance records pertaining to the malfunction of the 
ejection seat.  Such records could provide information 
pertaining to any malfunction of an ejection seat, and should 
be requested as the would be material to the veteran's claim.

The parties also essentially agreed that should the attempt 
to obtain these records be unsuccessful, VA should provide 
notice to the appellant of this fact, including information 
consistent with notice information requirements contained in 
38 C.F.R. § 3.159 (c)(2).  As agreed, the parties determined 
that VA must notify the appellant as to whether the records 
exist, the efforts taken to locate the records, and that 
further efforts to obtain those records would be futile.  See 
also 38 C.F.R. § 3.159(e).

On review of the record, the Board finds that a remand to the 
RO is necessary.  VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A.  Therefore, on remand to the RO, the RO 
must attempt to obtain the records indicated above.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide a narrative describing the 
incident involving the malfunctioning 
training ejection seat, and provide as 
much identifying information as possible 
such as date, place, unit, and injury, 
details of ejection seat malfunction, etc.

2.  The RO should appropriately proceed to 
request again from NPRC all associated 
morning reports.  In the request, the RO 
should provide as detailed as possible, a 
narrative of the "allegation 
information" (details of the asserted 
incident of ejection seat malfunction) as 
provided by the veteran.  

The RO should also appropriately proceed 
to request maintenance reports that may be 
associated with the asserted incident in 
which a training ejection seat 
malfunctioned sometime in the summer of 
1957.

In making these requests, the RO should 
notify that in the summer of 1957, the 
appellant was an Aviation Cadet, assigned 
to the 3506th Pilot Training Squadron at 
Greenville AFB, Mississippi.  While 
training there, he was injured by a 
malfunctioning fixed ejection seat.  Any 
additional relevant information provided 
by the veteran pursuant to this order 
should be included.
 
3.  Should the RO be unsuccessful in 
obtaining the above specifically requested 
records, then the RO must notify the 
appellant of that inability to obtain 
those records, consistent with notice 
information requirements contained in 
38 C.F.R. § 3.159 (e); including but not 
limited to informing him as to whether the 
records exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2).

4.  The RO must ensure that all 
instructions ordered here are undertaken.  
If not, take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Additionally, the RO should conduct any 
additional development deemed appropriate 
by the RO.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


